UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK DeLEON,
                           Plaintiff,
                    -against-                                       18-CV-11821 (LLS)

DONNA SERGIO; MRS. HABER; EVELYN                                 ORDER OF DISMISSAL
WASSERMAN; OMH,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is incarcerated at Rockland County Correctional Facility, is proceeding pro

se and in forma pauperis. He filed this complaint under 42 U.S.C. § 1983, alleging that

Defendants violated his constitutional rights. By order dated March 18, 2019, the Court directed

Plaintiff to amend his complaint to address deficiencies in his original pleading. On

March 27, 2019, Plaintiff filed an amended complaint, which the Court has reviewed. For the

reasons set forth below, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).
                                        BACKGROUND

       Plaintiff brings this action against Dr. Donna Sergio, Dr. Evelyn Wasserman, Dr. Haber,

and the Office of Mental Health (“OMH”). Between December 2015 and September 2016,

Plaintiff was under the care of Dr. Haber at the Rockland Psychiatric Center. From September

2016 to June 2018, he was under the care of Dr. Wasserman at the Mental Health Association of

Rockland. While under Dr. Haber’s and Dr. Wasserman’s care, Plaintiff was prescribed “Invega-

trinsa” injections and Zyprexa pills. Plaintiff alleges that, when he stopped taking these

medications for a short period of time, he “attacked a family member and was given severe

criminal charges.” (Amend. Compl. at 2-3.) Plaintiff alleges that Defendants were negligent

because they failed to warn him of the potential harms of discontinuing the medications. He

sustained mental shock, “which lasted about 60 plus days,” and mental anguish. He seeks money

damages.

                                          DISCUSSION

A.     Claims against Dr. Donna Sergio

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

defendants’ direct and personal involvement in the alleged constitutional deprivation. See

Spavone v. N.Y. State Dep’t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (citing Colon v.

Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)). A defendant may not be held liable under § 1983

solely because that defendant employs or supervises a person who violated the plaintiff’s rights.

See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (“Government officials may not be held liable

for the unconstitutional conduct of their subordinates under a theory of respondeat superior.”).

An individual defendant can be personally involved in a § 1983 violation if:

       (1) the defendant participated directly in the alleged constitutional violation,
       (2) the defendant, after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the defendant created a policy or custom under


                                                 2
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the defendant was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the defendant exhibited
       deliberate indifference to the rights of [the plaintiff] by failing to act on
       information indicating that unconstitutional acts were occurring.

Colon, 58 F.3d at 873. 1

       Plaintiff does not allege any facts showing how Defendant Dr. Sergio was personally

involved in the events underlying his claims. Moreover, Plaintiff alleges that Dr. Sergio is

employed at Midstate Correctional Facility, while the alleged violations occurred at Rockland

Psychiatric Center and the Mental Health Association of Rockland. Plaintiff’s claims against Dr.

Sergio are therefore dismissed for failure to state a claim on which relief may be granted. See 28

U.S.C. § 1915(e)(2)(B)(ii).

B.     Claims against OMH

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. The New York

OMH is one such arm of the state. New York has not waived its Eleventh Amendment immunity

to suit in federal court, and Congress did not abrogate the states’ immunity in enacting 42 U.S.C.

§ 1983. See Trotman v. Palisades Interstate Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977).




       1
         “Although the Supreme Court’s decision in [Ashcroft v. Iqbal, 556 U.S. 662 (2009)]
may have heightened the requirements for showing a supervisor’s personal involvement with
respect to certain constitutional violations,” the Second Circuit has not yet examined that issue.
Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013).


                                                 3
Plaintiff’s § 1983 claims against OMH are therefore barred by the Eleventh Amendment and are

dismissed.

C.     Claims against Dr. Haber and Dr. Wasserman

       To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996). Here, Plaintiff is alleging that the defendant doctors were negligent

because they failed to warn him of the side effects of discontinuing his medications. Whether

characterized as claims of medical malpractice or negligence, such claims arise under state law.

The Court therefore lacks subject matter jurisdiction over these claims.

       Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)

(citation and internal quotation marks omitted). Plaintiff indicates in the complaint that both he




                                                  4
and Defendants reside in New York, precluding complete diversity of citizenship. 2 Because this

Court lacks subject matter jurisdiction over Plaintiff’s state law claims and Plaintiff has failed to

allege facts demonstrating that the Court has diversity jurisdiction, the Court must dismiss

Plaintiff’s claims.

D.      Leave to amend

        District courts generally grant a pro se plaintiff leave to amend a complaint to cure its

defects, but leave to amend may be denied if the plaintiff has already been given an opportunity

to amend but has failed to cure the complaint’s deficiencies. See Ruotolo v. City of New York,

514 F.3d 184, 191 (2d Cir. 2008); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Because

the defects in Plaintiff’s amended complaint cannot be cured with a further amendment, the

Court declines to grant Plaintiff another opportunity to amend.

                                          CONCLUSION

        The Clerk of Court is directed to reassign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), (iii) and for

lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


        2
          If Plaintiff was incarcerated at the time of the alleged negligence, he might have been
able to plausibly allege that Defendants were deliberately indifference to his medical needs in
violation of the Eighth or Fourteenth Amendments. However, Plaintiff states in his amended
complaint that the “events which ultimately took place” occurred before he was incarcerated.
(Amend. Compl. at 4.) In any event, Plaintiff has not plead facts suggesting that Defendants’
alleged negligence rose to the level of deliberate indifference sufficient to state a claim for a
violation of his rights under the Eighth or Fourteenth Amendments.


                                                  5
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   June 3, 2019
          New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.




                                               6
